Name: Commission Regulation (EEC) No 4146/88 of 23 December 1988 on the supply of refined rape seed oil to the United Nations High Commissioner for Refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 362/36 Official Journal of the European Communities 30. 12. 88 COMMISSION REGULATION (EEC) No 4146/88 of 23 December 1988 on the supply of refined rape seed oil to the United Nations High Commissioner for Refugees (UNHCR) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 : of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 5 September 1986 on the supply of food aid to UNHCR, the Commission allocated to that organization 250 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to UNHCR in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1988 . For the Commission Frans ANDRIESSEN Vice-President \ (') OJ No L 370, 30. 12. 1986, p. 1 0 OJ No L 168, 1 . 7. 1 988, p. 7. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 30 . 12. 88 Official Journal of the European Comniunities No L 362/37 ANNEX I 1 . Operation No (') : 1070/88 2. Programme : 1986 3. Recipient : UNHCR, Palais des Nations, CH-1211 Geneve 10 4. Representative of the recipient (2) : The UNHCR Regional Liaison Representative for Africa, Ground floor, EEC Building, Bole Road, Higher 18, Kebele 26, House 519, 001 -Addis Ababa 5. Place or country of destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 150 tonnes net 9 . Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of five litres or five kilograms,  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION No 1070/88 / VEG. OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR / ASSISTANCE PROGRAMME FOR REFUGEES IN ETHIOPIA / FOR FREE DISTRI ­ BUTION / ASSAB' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28 . 2. 1989 to 28 . 3 . 1989 18 . Deadline for the supply : 9 . 5 . 1989 19 . Procedure for determining the costs of supply {*): tendering 20 . Date of expiry of the period allowed for submission of tenders : 17. 1 . 1989 not later than 12 noon. Tenders shall be valid until 12 midnight on 18 . 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 . 1 . 1989 not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 1 . 2 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14 . 3 . 1989 to 14 . 4. 1989 (c) deadline for the supply : 23. 5 . 1989 22. Amount of the tendering security : ECU 1 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24 . Address for submission of tenders (*) : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58 , , 200, rue de la Loi, B-1049 Bruxelles, telex : 22037 AGREC B 25. Refund payable on request by 'the successful tenderer :  No L 362/38 Official Journal of the European Communities 30. 12. 88 ANNEX II 1 . Operation No (') : 1071 /88 2. Programme : 1 986 3 . Recipient : UNHCR, Palais des Nations, GH- 1 21 1 GenÃ ¨ve 10 ' 4. Representative of the recipient^2) : the UNHCR charge de mission in Malawi, Plot 7, Area 40, Lilongwe, Malawi 5 . Place or country of destination : Malawi 6 . Product to be mobilized : refined rape seed , oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216 of 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 100 tonnes net 9 . Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of five litres or five kilograms,  the cans must be packed in cartons, . with four cans per carton,  the cans must carry the following wording : 'ACTION No 1071 /88 / VEG. OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR ASSISTANCE PROGRAMME FOR REFUGEES IN MALAWI / FOR FREE DISTRIBU ­ TION / BLANTYRE' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Blantyre 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28 . 2. 1989 to 28 . 3 . 1989 18 . Deadline for the supply : 9 . 5. 1989 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 17. 1 . 1989 not later than 12 noon. Tenders shall be valid until 12 midnight on 18. 1 . 1989 21 . In the case of a second invitation to tender : (a) deadline , for the submission of tenders : 31 . 1 . 1989 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 1 . 2. 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14. 3 . 1989 to 14. 4. 1989 (c) deadline for the supply : 23 . 5. 1989 22. Amount of the tendering security : ECU 1 5/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 362/3930. 12. 88 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 lias been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05.